DETAILED ACTION
Non-Final Rejection (9/13/21)

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner has carefully reviewed the patent application and/or response to the previous Office Action and prepared following non-final Office Action. 
Applicant may identify the preferred figure(s) showing the most significant limitations to be included on the front page of the issued patent.
Applicant should clearly identify support [to include Fig #, Para #, line #, and/or reference #, etc.] in the original specification and/or figures for all the claim limitations/amendments without adding new matter. All claimed limitations must be shown in the figures and fully supported by the originally filed application.
If Applicants believe that personal communication will expedite prosecution of this application, Applicants can send an email after the Applicants are prepared to discuss the Application, at kiran.patel@uspto.gov to schedule a telephone interview and Examiner will prepare for the telephone interview and contact applicants to conduct the interview.
All communications via Internet email are at the discretion of the Applicant and must be authorized by the Applicant. The following is a sample authorization form which may be used by the Applicant.  "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."
All limitations in the elected claims must be shown in the elected figures and clearly supported by the original specification. Applicant may include elected claims with reference numbers in Remarks Section to show exemplary structure of embodiments that correspond to claim element and also to insure that all the claimed limitations are shown in the figures/drawings;  supported by the specification per 35 U.S.C. 112, first paragraph, to comply with the written description requirement and per 35 U.S.C. 112, second paragraph, particularly point out and distinctly claim the subject matter which Applicant regards as the invention elected for prosecution. These reference numbers are for clarity and expeditious/efficient prosecution, are exemplary only, not part of the claims, and do not limit the claim terms to only the exemplary embodiment or features shown in the drawings, or described in the specification.
Allowable Subject Matter

Claims 6-30 are objected to as being dependent upon a rejected base claim. These claims appears to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claims, clearly identify the support [Fig #, Para #, line #, etc.] for all the amended claimed limitations in the original application, claimed limitations must be shown in the figures, and required additional search of all the amended claims.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Following claims are rejected under 35 U.S.C. 103(a) as being unpatentable over WO9741010 and further in view of Burke [20060237242].

Regarding claims 1-5, WO9741010 discloses the invention as claimed to include a passenger body module 20 comprising a front structural interface 86 87 and a rear structural interface 86 87; a front body module 24 comprising a rear structural interface 86 87; a rear body module 28 comprising a front structural interface 86 87; whereby the rear structural interface of the front body module 24 and the front structural interface 86 87 of the passenger body module 20 are corresponding structural interfaces configured to mechanically interconnect the passenger body module 20 with the front body module 24 and the front structural interface 86 87 of the rear body module and the rear structural interface 86 87 of the passenger body module 20 are corresponding structural interfaces configured to mechanically interconnect the passenger body module 20 with the rear body module.

However, WO9741010 does not disclose a passenger extension body module configured to be arranged between the passenger body module and the rear body module; the passenger extension body module comprises a front structural interface configured to be mechanically interconnected with the rear structural interface of the passenger body module  and a rear structural interface configured to be mechanically interconnected with the front structural interface of the rear body module; the rear structural interface of the passenger body module and the rear structural interface of the passenger extension body module are identical types of interfaces configured to be mechanically interconnected with the same mechanical connecting points of the front structural interface of the rear body module; the rear structural interface of the front body module and the rear structural interface of the passenger extension body module are different types of interfaces configured to be mechanically interconnected with different mechanical connecting points of the front structural interface of the passenger body module.

Burke [20060237242]	 discloses a passenger extension body module Fig 5B. configured to be arranged between the passenger body module and the rear body module; the passenger extension body module comprises a front structural interface configured to be mechanically interconnected with the rear structural interface of the passenger body module  and a rear structural interface configured to be mechanically interconnected with the front structural interface of the rear body module; the rear structural interface of the passenger body module and the rear structural interface of the passenger extension body module are identical types of interfaces configured to be mechanically interconnected with the same mechanical connecting points of the front structural interface of the rear body module; the rear structural interface of the front body module and the rear structural interface of the passenger extension body module are different types of interfaces configured to be mechanically interconnected with different mechanical connecting points of the front structural interface of the passenger body module.

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include/modify/incorporate the invention, as disclosed by WO9741010, to include a passenger extension body module, as disclosed by Burke [20060237242], to cost effectively extend the length to increase capacity of the vehicle body.

Conclusion

The prior art made of record in Notice(s) of Reference Cited (PTO-892) and not relied upon is considered pertinent to applicant's disclosure. This art of record shows various features similar to the applicant’s invention.

Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Kiran B. Patel at kiran.patel@uspto.gov. The examiner can normally be reached on M-F 8-5). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Customer service for Private PAIR system available at the Electronic Business Center (EBC) at 866-217-9197. Additional assistance available from a USPTO Customer Service Representative at 800-786-9199 or 571-272-1000.

/KIRAN B PATEL/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        
Kiran B. Patel, P. E.
U.S. Patent and Trademark Office
Class 296, Land Vehicles: Bodies and Tops
Class 293, Vehicle Fenders
kiran.patel@uspto.gov
Phone: 571-272-6665